Name: Commission Regulation (EC) No 1749/2003 of 2 October 2003 reducing, for the 2003/04 marketing year, the amount of aid to producers of certain citrus fruits following an overrun of the processing threshold in certain Member States
 Type: Regulation
 Subject Matter: economic policy;  Europe;  agri-foodstuffs;  plant product
 Date Published: nan

 Avis juridique important|32003R1749Commission Regulation (EC) No 1749/2003 of 2 October 2003 reducing, for the 2003/04 marketing year, the amount of aid to producers of certain citrus fruits following an overrun of the processing threshold in certain Member States Official Journal L 251 , 03/10/2003 P. 0003 - 0004Commission Regulation (EC) No 1749/2003of 2 October 2003reducing, for the 2003/04 marketing year, the amount of aid to producers of certain citrus fruits following an overrun of the processing threshold in certain Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits(1), as last amended by Commission Regulation (EC) No 1933/2001(2), and in particular Article 6 thereof,Whereas:(1) Article 5(1) of Regulation (EC) No 2202/96 establishes a Community processing threshold for certain citrus fruits, distributed among the Member States in accordance with Annex II thereto. Article 5(2) provides that when this threshold is overrun the amounts of aid indicated in Annex I thereto are to be reduced in each Member State in which the threshold has been overrun. The overrun of the processing threshold is assessed on the basis of the average quantities processed under the aid scheme during the three marketing years preceding the marketing year for which the aid is to be fixed, or during an equivalent period.(2) The Member States have communicated the quantities of oranges processed under the aid scheme in accordance with Article 23(1)(c) of Commission Regulation (EC) No 1092/2001 of 30 May 2001 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits(3), as amended by Regulation (EC) No 350/2002(4). Based on this information, it has been established that the Community processing threshold has been overrun by 101966 tonnes. Within that overrun, Italy has overrun its threshold. The amounts of aid for oranges indicated in Annex I to Regulation (EC) No 2202/96 for the 2003/04 marketing year must therefore be reduced by 14,93 % in Italy.(3) The Member States have communicated the quantities of grapefruit and pomelos processed under the aid scheme in accordance with Article 23(1)(c) of Regulation (EC) No 1092/2001. Based on this information, it has been established that the Community processing threshold has been overrun by 2286 tonnes. Within that overrun, Greece, Spain, France and Italy have overrun their thresholds. The amounts of aid for grapefruit and pomelos indicated in Annex I to Regulation (EC) No 2202/96 for the 2003/04 marketing year must therefore be reduced by 19,83 % in Greece, 54,14 % in Spain, 26,74 % in France and 33,29 % in Italy.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Where Italy is concerned, and for the 2003/04 marketing year, the amounts of aid to be granted under Regulation (EC) No 2202/96 for oranges delivered for processing shall be as indicated in Annex I hereto.Article 2Where Greece, Spain, France and Italy are concerned, and for the 2003/04 marketing year, the amounts of aid to be granted under Regulation (EC) No 2202/96 for grapefruit and pomelos delivered for processing shall be as indicated in Annex II hereto.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 49.(2) OJ L 262, 2.10.2001, p. 6.(3) OJ L 150, 6.6.2001, p. 6.(4) OJ L 55, 26.2.2002, p. 20.ANNEX I>TABLE>ANNEX II>TABLE>